MOSK, J.
I dissent. Access to and inspection of public records is a fundamental right of citizenship, existing at common law. (Nowack v. Fuller (1928) 243 Mich. 200 [219 N.W. 749, 751, 60 A.L.R. 1351]; State ex rel. Halloran v. McGrath (1937) 104 Mont. 490 [67 P.2d 838] ; People ex rel. Stenstrom v. Hartnett (1928) 224 App.Div. 127 [230 N.Y.S. 28], affd. 249 N.Y. 606 [164 N.E. 602] ; State v. Keller (1933) 143 Ore. 589 [21 P.2d 807, 812]; Palacios v. Corbett (1915, Tex.Civ.App.) 172 S.W. 777, 781.) It can be abridged or circumscribed only for the most compelling public purpose, and then only by an officer or agency acting pursuant to express authority. Indeed, in North v. Foley (1933) 238 App.Div. 731 [265 N.Y.S. 780], mandamus was granted to a taxpayer who sought to examine public records under a statute which permitted “reasonable regulations to be prescribed by the officer having the custody” of the records. There the officer contended the investigation of records “would interrupt unduly the business” of his office. The court conceded (at p. 784) “that such an examination must necessarily, to some extent, interrupt the ordinary and usual course of business in public offices,” but concluded there “can be no good reason for depriving a citizen of this right.”
In California the common law rule has been codified in two statutes. Section 1227 of the Government Code reads: “The public records and other matters in the office of any officer, except as otherwise provided, are at all times during office hours open to inspection of any citizen of the State.” Code of Civil Procedure section 1892 provides: “Every citizen has a right to inspect and take a copy of any public writing of this State, except as otherwise expressly provided by statute.”
One searches the two sections in vain for a hint that a tax *680collector, any administrative officer, or indeed a court, may prohibit public access to official records during July and August, before and after December 10 and April 10, or between 8 and 8:30 a.m. or 4:30 and 5 p.m., or at any other period. The Legislature said as clearly as the English language permits that the records are to be open at all times during office hours.
The Legislature apparently recognized that circumstances conceivably might arise that would justify reasonable limitations. But it did not delegate authority to the tax collector, or to any administrative agency, to pronounce such restrictive regulations by bureaucratic fiat. It is difficult to see how the intent to reserve only to the Legislature itself the power to circumscribe inspection could be expressed more cogently than by the language of Code of Civil Procedure section 1892: the right exists “except as otherwise expressly provided by statute.” It has not been otherwise expressly provided by statute.
The regulations proposed by defendant may be reasonable. And it may be that unlimited exercise of the rights reiterated in the code sections will at some time and under some circumstances interfere with the normal functions of the tax collector. If that happens, his remedy is to complain to the Legislature and to suggest appropriate amendments to the existing statutes.
The majority assert that “a court may not insert qualifying provisions into a statute not intended by the Legislature and may not rewrite a statute to conform to an assumed legislative intent not apparent.” I approve of that statement and find it a compelling reason to grant the petition for writ of mandate.